Exhibit 10.6

 

FIRST AMENDMENT TO AND REAFFIRMATION OF ENVIRONMENTAL COMPLIANCE AND INDEMNITY
AGREEMENT

 

This FIRST AMENDMENT TO AND REAFFIRMATION OF ENVIRONMENTAL COMPLIANCE AND
INDEMNITY AGREEMENT (this “Amendment”), is made as of the 28th day of June,
2004, by and between 830 WINTER STREET LLC, a Delaware limited liability company
(“Borrower”), PRAECIS PHARMACEUTICALS INCORPORATED, a Delaware corporation
(“Guarantor”), each having an address at 830 Winter Street, Waltham,
Massachusetts 02451 and Anglo Irish Bank Corporation PLC, with an address at 84
State Street, Boston, Massachusetts 02109 (“Lender”).  The Borrower and the
Guarantor are sometimes referred to in this Amendment collectively as the
“Indemnitors”.

 

W I T N E S S E T H:

 

Reference is hereby made to the following facts:

 

A.                                   Lender has made that certain Loan (the
“Loan”) to the Borrower, which Loan is secured by certain real property and
improvements located at 830 Winter Street in Waltham, Middlesex County,
Massachusetts (the “Property”).  In connection therewith, the Borrower executed
and delivered to the Lender (or caused to be executed and delivered to the
Lender), among other things, the following (collectively, together with all
other documents and instruments heretofore executed and delivered in connection
with the Loan, and all amendments and modifications thereto, the “Existing Loan
Documents”):

 

1.                                       That certain Acquisition and
Construction Loan Agreement (the “Original Loan Agreement”), dated as of
July 11, 2000, between the Borrower and the Lender;

 

2.                                       That certain Promissory Note (the
“Original Note”), dated as of July 11, 2000, made by the Borrower, payable to
the order of the Lender, in the original principal amount of $33,000,000.00;

 

3.                                       That certain Construction Mortgage and
Security Agreement (the “Original Mortgage”), dated as of July 11, 2000, from
the Borrower, as mortgagor, to the Lender, as mortgagee, filed with the
Middlesex South Registry District of the Land Court (the “Land Court”) as
Document No. 1144043;

 

4.                                       That certain Assignment of Leases and
Rents (the “Original Assignment of Leases”), dated as of July 11, 2000, from the
Borrower, as

 

--------------------------------------------------------------------------------


 

assignor, to the Lender, as assignee, filed with the Land Court as Document No.
1144044;

 

5.                                       That certain Collateral Assignment and
Security Agreement in respect of Contracts, Licenses and Permits (the “Original
Collateral Assignment of Contracts, Licenses and Permits”), dated as of July 11,
2000, made by the Borrower in favor of the Lender;

 

6.                                       That certain Guaranty of Costs and
Completion (the “Costs and Completion Guaranty”) dated as of July 11, 2000, made
by the Guarantor in favor of Lender;

 

7.                                       That certain Guaranty of Non-Recourse
Exceptions (the “Original Non-Recourse Exceptions Guaranty”) dated as of
July 11, 2000, made by Guarantor in favor of Lender;

 

8.                                       That certain Environmental Compliance
and Indemnity Agreement (the “Original Environmental Indemnity”), dated as of
July 11, 2000, made jointly and severally by the Borrower and the Guarantor in
favor of the Lender;

 

9.                                       Those certain UCC-1 Financing
Statements (collectively, the “Original UCC-1 Financing Statements”) filed with
the Secretary of State of Massachusetts and with the Land Court as Document No.
11044045; and

 

10.                                 Certain other collateral security documents.

 

B.                                     Prior to the date hereof, Project
Completion has been achieved, the Loan has been fully funded by the Lender to
the Borrower and the Initial Term has been extended to July 30, 2004 in
accordance with the terms of the Loan Documents.

 

C.                                     Lender and Borrower have agreed to
further extend the maturity date of the Loan and to modify and amend the Loan in
certain respects.  In connection therewith the Borrower, the Lender and the
Guarantor, as applicable, have agreed as follows: (i) to modify and amend the
Original Environmental Indemnity pursuant to this Amendment; (ii) to modify and
amend the Original Loan Agreement, pursuant to that certain First Amendment to
Acquisition and Construction Loan Agreement (the “First Loan Agreement
Amendment”), of even date herewith; (iii) to modify and amend the Original
Mortgage pursuant to that certain First Amendment to Construction Mortgage and
Security Agreement (the “First Mortgage Amendment”), of even date herewith; (iv)
to modify and amend the Original Assignment of Leases, pursuant to that certain
First Amendment to Assignment of Leases and Rents (the “First Assignment of
Leases Amendment”), of even date herewith; (v) to modify, amend and reaffirm the
Original Collateral Assignment of Contracts, Licenses and Permits pursuant to
that certain First Amendment to Collateral Assignment and Security Agreement in
respect of Contracts, Licenses and Permits (the “First Collateral Assignment of
Contracts, Licenses and

 

2

--------------------------------------------------------------------------------


 

Permits Amendment”), of even date herewith; (vi) to modify, amend and reaffirm
the Original Non-Recourse Exceptions Guaranty, pursuant to that certain First
Amendment to and Reaffirmation of Guaranty of Non-Recourse Exceptions (the
“First Non-Recourse Exceptions Guaranty Amendment”), of even date herewith;
(vii) to modify, amend and reaffirm the Original Note, pursuant to that certain
First Amendment and Allonge to Note Agreement (the “First Note Amendment”), of
even date herewith; (viii) to modify the Original UCC-1 Financing Statements
pursuant to UCC-3 Financing Statements and to file a new UCC-1 Financing
Statement with the Secretary of the State of Delaware (collectively, the
“Financing Statement Amendments”) of even date herewith.  This Amendment, the
First Loan Agreement Amendment, the First Mortgage Amendment, the First
Assignment of Leases Amendment, the First Collateral Assignment of Contracts,
Licenses and Permits Amendment, the First Non-Recourse Exceptions Guaranty
Amendment, the First Note Amendment, the Financing Statement Amendments,
together with all other documents and instruments being executed concurrently
herewith, are referred to herein collectively as the “Amendment Documents.”

 

D.                                    The Original Environmental Indemnity, as
modified, amended and reaffirmed by this Amendment, is hereinafter referred to
as the “Environmental Indemnity.”  All capitalized words and phrases used in
this Amendment and not otherwise defined herein shall have the meanings ascribed
to them in the Original Loan Agreement.

 

NOW, THEREFORE, in consideration of $10.00 and other good and valuable
consideration, the receipt, sufficiency and delivery of which are hereby
acknowledged, the Indemnitors and the Lender hereby agree as follows:

 

1.                                       The Indemnitors hereby consent to the
execution and delivery of the Amendment Documents and acknowledge and agree that
the entering into and performance by the parties thereunder shall in no way
impair, limit, detract or derogate from the obligations and liabilities of the
Indemnitors pursuant to the Environmental Indemnity.

 

2.                                       All references in the Environmental
Indemnity to the Note shall be deemed to refer to the Original Note, as amended
by the First Note Amendment; all references in the Environmental Indemnity to
the Security Deed shall be deemed to refer to the Original Mortgage as amended
by the First Mortgage Amendment; all references in the Environmental Indemnity
to the Assignment of Leases shall be deemed to refer to the Original Assignment
of Leases as amended by the First Assignment of Leases Amendment; all references
in the Environmental Indemnity to the Loan Agreement shall be deemed to refer to
the Original Loan Agreement, as amended by the First Loan Agreement Amendment;
and all references in the Environmental Indemnity to the Loan Documents shall be
deemed to refer to the Existing Loan Documents, as modified, amended and
supplemented by the Amendment Documents.

 

3

--------------------------------------------------------------------------------


 

3.                                       The Indemnitors represent and warrant
that neither of them have any  claims, defenses, counterclaims or set-offs
against Lender in connection with the Loan, nor any basis for any such claim,
defense, counterclaim or set-off.  All of the warranties, representations and
covenants of the Indemnitors contained in the Original Environmental Indemnity
are hereby remade, reaffirmed and ratified as of the date hereof.

 

4.                                       Except as expressly set forth herein,
the Original Environmental Indemnity and all of the terms, conditions and
provisions thereof, shall remain unaltered and unmodified and in full force and
effect.

 

[Signatures on next page.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Lender and the Indemnitors have caused this
Amendment to be executed as an instrument under seal, as of the date set forth
above, by the duly authorized representatives thereof.

 

 

 

BORROWER:

 

 

 

830 WINTER STREET LLC,

 

a Delaware limited liability company

 

 

 

By:

Praecis Pharmaceuticals
Incorporated, a Delaware
corporation, its sole member

 

 

 

 

 

 

 

By:

/s/ Kevin F. McLaughlin

(seal)

 

 

Name:

 

 

 

Title:

Exec. V.P. and C.F.O.

 

 

Hereunto duly authorized

 

 

 

 

GUARANTOR:

 

 

 

 

PRAECIS PHARMACEUTICAL
INCORPORATED, a Delaware corporation

 

 

 

 

By:

/s/ Kevin F. McLaughlin

(seal)

 

 

Name:

 

 

 

Title:

Exec. V.P. and C.F.O.

 

 

Hereunto duly authorized

 

[Signatures Continued On Next Page]

 

5

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

ANGLO IRISH BANK CORPORATION
PLC

 

 

 

 

 

By:

/s/ Paul Doyle

(seal)

 

 

Name:

Paul Doyle

 

 

Title:

Vice President

 

 

Hereunto duly authorized

 

6

--------------------------------------------------------------------------------